Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 06/11/2021 as modified by the preliminary amendment filed on 10/22/2021.  Claims 21-35 are now pending in the present application.
Information Disclosure Statement
The information disclosure statement submitted on 08/11/2021 has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21, 23-28 and 30-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over KIM (US 2012/0094718 Al, hereinafter Kim), in view of Chuang (US 2003/0086547 Al, hereinafter Chuang) 
Regarding claim 21, Kim discloses, an incoming call alert method performed by one or more processors of a terminal having a first subscriber identity (SIM) card and a second SIM card installed Kim(see e.g., “FIG. 2, it is assumed that the mobile terminal 100 includes a first SIM171 and a second SIM 172”, [0092] and/or “icons 12 and 13 corresponding to the first SIM 171 and the second SIM 172, respectively, a first call reception indicator 10 corresponding to the first call and a second call reception indicator 11 corresponding to the second call may be displayed on the touch screen 151”, Fig. 4, [0102]), the method comprises:
setting a first video as an incoming call video of the first SIM card according to a first received input (see e.g., “referring to FIG. 42, the user sets a first ringtone 70 corresponding to the first SIM 171”, Fig. 42, [0193] and/or “the controller 180 sets a first ringtone corresponding to the first SIM 171”, Fig. 43, 0205]);
setting a second video as an incoming call video of the second SIM card according to a second received input (see e.g., “referring to FIG. 42, the user sets a first ringtone 70 corresponding to the first SIM 171 and sets a second ringtone 71 corresponding to the second SIM 172”, Fig. 42, [0193] and/or “the controller 180 sets a first ringtone corresponding to the first SIM 171 and a second ringtone corresponding to the second SIM 172 (S600)”, Fig. 43, [0205]);

playing an incoming call video of the target SIM card in response to the incoming call request, wherein the incoming call video of the target SIM card comprises the first video or the second video (see e.g., “the controller 180 determines whether the received call is an individual call that is individually received as a call corresponding to one of the first SIM 171 and the second SIM 172 or a simultaneous call in which the first call and the second call  corresponding to the first SIM 171 and the second SIM 172, respectively, are simultaneously received (S530)”, Fig. 41, 0196 and/or “according to setting of a ringtone shown in FIG. 42, when the first call corresponding to the first SIM 171 is individually received, the controller 180 outputs a first ringtone 70 through the audio output module 152”, [0198] and/or “when the second call corresponding to the second SIM 172 is individually received, the controller 180 outputs a second ringtone 71 through the audio output module 152”, [0199]).However, in the first embodiment Kim fails to explicitly disclose, performing a first configuration process on the UE; receiving a packet by the UE; performing an upper layer mapping process by the UE; performing a packet mapping process by the UE; and performing a layer processing process by the UE.
Although Kim  discloses, a mobile terminal including a plurality of user identifying modules (SIMs), configured to receive inputs for setting first ringtone corresponding to first SIM and second ringtone corresponding to second SIM and when the receiving call corresponds to the first SIM outputting a first ringtone and  when receiving call corresponds to the second SIM outputting the second ringtone. However, Kim fails to explicitly disclose playing a video.

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim with Chuang, in order to inform the user of the telephonic terminal of the origin of the incoming phone call by relating the call to the corresponding data stored and prompting as vocal and picture/video signals through sound output and display device (see Chuang, paragraph [0007]).
Regarding claim 23, Kim and Chuang combined disclose, displaying a first setting interface corresponding to the first SIM card, wherein the first setting interface comprises a first video list (see Kim e.g., “FIG. 42 illustrates a screen example of setting a ringtone”, [0192]);
determining a video selected by the user from the first video list as the first video (see Kim e.g., “the user sets a first ringtone 70 corresponding to the first SIM 171”, [0193]); and,
setting the first video as the incoming call video of the first SIM card (see Kim e.g., “the user sets a first ringtone 70 corresponding to the first SIM 171”, [0193]).
Regarding claim 24, Kim and Chuang combined disclose, displaying a second setting interface corresponding to the second SIM card, wherein the second setting interface comprises a second video list (see Kim e.g., “FIG. 42 illustrates a screen example of setting a ringtone”, [0192]);

setting the second video as the incoming call video of the second SIM card (see Kim e.g., “sets a second ringtone 71 corresponding to the second SIM 172”, [0193]).
Regarding claim 25, Kim and Chuang combined disclose, playing, in response to the incoming call request, the incoming call video of the target SIM card by invoking an audio/video player of the terminal (see Chuang e.g., “the corresponding data including text data, vocal signals, and/or picture/video data are outputted via the display device 220 and sound output device 230 to inform the user.”, [0021]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim with Chuang, in order to inform the user of the telephonic terminal of the origin of the incoming phone call by relating the call to the corresponding data stored and prompting as vocal and picture/video signals through sound output and display device (see Chuang, paragraph [0007]).
Regarding claim 26, Kim and Chuang combined disclose, after the receiving an incoming call request, invoking the audio/video player of the terminal to play an audio corresponding to the incoming call request (see Kim e.g., “when the first call corresponding to the first SIM 171 is individually received, the controller 180 outputs a first ringtone 70 through the audio output module 152”, [0198] and/or “when the second call corresponding to the second SIM 172 is individually received, the controller 180 outputs a second ringtone 71 through the audio/output module 152”, [0199]).
Regarding claim 27, Kim and Chuang combined disclose, wherein the terminal is a smartphone (see Kim e.g., “A mobile terminal described in this specification may include a mobile phone, a smart phone”, [0039]).
Regarding claim 28, Kim discloses, a terminal (see e.g., Fig. 1, terminal 100) configured to include a first subscriber identity (SIM) card and a second SIM card (see e.g., Fig. 2, SIM 171 and 172), and comprising a memory (see e.g., Fig. 1, memory 160, terminal 100) and at least one processor (see e.g., controller 180, Fig. 1, terminal 100), the at least one processor configured to perform operations comprising: 
setting a first video as an incoming call video of the first SIM card according to a first user input (see e.g., “referring to FIG. 42, the user sets a first ringtone 70 corresponding to the first SIM 171”, Fig. 42, [0193] and/or “the controller 180 sets a first ringtone corresponding to the first SIM 171”, Fig. 43, 0205]);
setting a second video as an incoming call video of the second SIM card according to a second user input (see e.g., “referring to FIG. 42, the user sets a first ringtone 70 corresponding to the first SIM 171 and sets a second ringtone 71 corresponding to the second SIM 172”, Fig. 42, [0193] and/or “the controller 180 sets a first ringtone corresponding to the first SIM 171 and a second ringtone corresponding to the second SIM 172 (S600)”, Fig. 43, [0205]);
receiving an incoming call request and identifying the first SIM card or the second SIM card as a target SIM card corresponding to the incoming call request (see e.g., “The controller 180 simultaneously receives the first call corresponding to the first SIM 171 and the second call corresponding to the second SIM 172 (S610)”, Fig. 43, [0206]); and,
playing an incoming call video of the target SIM card in response to the incoming call request, wherein the incoming call video of the target SIM card comprises the first video or the 
Although Kim  discloses, a mobile terminal including a plurality of user identifying modules (SIMs), configured to receive inputs for setting first ringtone corresponding to first SIM and second ringtone corresponding to second SIM and when the receiving call corresponds to the first SIM outputting a first ringtone and  when receiving call corresponds to the second SIM outputting the second ringtone. However, Kim fails to explicitly disclose playing a video.
In the same field of endeavor, Chuang discloses playing video (see  e.g., “an incoming phone call signal is received by a telephonic terminal system of the invention. At receiving the phone call signal, the telephonic terminal system outputs a prompter that alerts the user of the incoming phone call”, and/or “the outputted prompter further informs the user of the origin of the incoming call signal (step 140). The prompter may include, for example…picture or video data”, Fig. 1, [0015]).

Regarding claim 30, Kim and Chuang combined disclose, display a first setting interface corresponding to the first SIM card, wherein the first setting interface comprises a first video list (see Kim e.g., “FIG. 42 illustrates a screen example of setting a ringtone”, [0192]);
determine a video selected by the user from the first video list as the first video (see Kim e.g., “the user sets a first ringtone 70 corresponding to the first SIM 171”, [0193]); and,
set the first video as the incoming call video of the first SIM card (see Kim e.g., “the user sets a first ringtone 70 corresponding to the first SIM 171”, [0193]).
Regarding claim 31, Kim and Chuang combined disclose, display a second setting interface corresponding to the second SIM card, wherein the second setting interface comprises a second video list (see Kim e.g., “FIG. 42 illustrates a screen example of setting a ringtone”, [0192]);
determine a video selected by the user from the second video list as the second video (see Kim e.g., “the user sets a first ringtone 70 corresponding to the first SIM 171”, [0193]); and,
set the second video as the incoming call video of the second SIM card (see Kim e.g., “sets a second ringtone 71 corresponding to the second SIM 172”, [0193]).
Regarding claim 32, Kim and Chuang combined disclose, playing, in response to the incoming call request, the incoming call video of the target SIM card by invoking an audio/video player of the terminal (see Chuang e.g., “the corresponding data including text data, vocal 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim with Chuang, in order to inform the user of the telephonic terminal of the origin of the incoming phone call by relating the call to the corresponding data stored and prompting as vocal and picture/video signals through sound output and display device (see Chuang, paragraph [0007]).
Regarding claim 33, Kim and Chuang combined disclose, after the receiving an incoming call request, invoking the audio/video player of the terminal to play an audio corresponding to the incoming call request (see Kim e.g., “when the first call corresponding to the first SIM 171 is individually received, the controller 180 outputs a first ringtone 70 through the audio output module 152”, [0198] and/or “when the second call corresponding to the second SIM 172 is individually received, the controller 180 outputs a second ringtone 71 through the audio/output module 152”, [0199]).
Regarding claim 34, Kim and Chuang combined disclose, wherein the terminal is a smartphone (see Kim e.g., “A mobile terminal described in this specification may include a mobile phone, a smart phone”, [0039]).
Regarding claim 35, Kim discloses, a non-transitory computer readable storage medium storing instructions which, when executed by one or more processors of a terminal (see e.g., controller 180, Fig. 1, terminal 100) comprising a first subscriber identity (SIM) card and a second SIM card (see e.g., Fig. 2, SIM 171 and 172) and a memory (see e.g., Fig. 1, memory 160, terminal 100) causes the terminal to perform operations comprising:

setting a second video as an incoming call video of the second SIM card according to a second user input (see e.g., “referring to FIG. 42, the user sets a first ringtone 70 corresponding to the first SIM 171 and sets a second ringtone 71 corresponding to the second SIM 172”, Fig. 42, [0193] and/or “the controller 180 sets a first ringtone corresponding to the first SIM 171 and a second ringtone corresponding to the second SIM 172 (S600)”, Fig. 43, [0205]);
receiving an incoming call request and identifying the first SIM card or the second SIM card as a target SIM card corresponding to the incoming call request (see e.g., “The controller 180 simultaneously receives the first call corresponding to the first SIM 171 and the second call corresponding to the second SIM 172 (S610)”, Fig. 43, [0206]); and,
playing an incoming call video of the target SIM card in response to the incoming call request, wherein the incoming call video of the target SIM card comprises the first video or the second video (see e.g., “the controller 180 determines whether the received call is an individual call that is individually received as a call corresponding to one of the first SIM 171 and the second SIM 172 or a simultaneous call in which the first call and the second call  corresponding to the first SIM 171 and the second SIM 172, respectively, are simultaneously received (S530)”, Fig. 41, 0196 and/or “according to setting of a ringtone shown in FIG. 42, when the first call corresponding to the first SIM 171 is individually received, the controller 180 outputs a first ringtone 70 through the audio output module 152”, [0198] and/or “when the second call corresponding to the second SIM 172 is individually received, the controller 180 outputs a 
Although Kim  discloses, a mobile terminal including a plurality of user identifying modules (SIMs), configured to receive inputs for setting first ringtone corresponding to first SIM and second ringtone corresponding to second SIM and when the receiving call corresponds to the first SIM outputting a first ringtone and  when receiving call corresponds to the second SIM outputting the second ringtone. However, Kim fails to explicitly disclose playing a video.
In the same field of endeavor, Chuang discloses playing video (see  e.g., “an incoming phone call signal is received by a telephonic terminal system of the invention. At receiving the phone call signal, the telephonic terminal system outputs a prompter that alerts the user of the incoming phone call”, and/or “the outputted prompter further informs the user of the origin of the incoming call signal (step 140). The prompter may include, for example…picture or video data”, Fig. 1, [0015]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim with Chuang, in order to inform the user of the telephonic terminal of the origin of the incoming phone call by relating the call to the corresponding data stored and prompting as vocal and picture/video signals through sound output and display device (see Chuang, paragraph [0007]).
Claim 22 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over KIM, in view of Chuang and further in view of Lin et al. (US 2007/0140448 Al, hereinafter Lin).
Regarding claim 22, Kim and Chuang combined fail to explicitly disclose, after said receiving the incoming call request, displaying a caller ID display interface, and using the incoming call video of the target SIM card as a background of the caller ID display interface.
In the same field of endeavor, Lin discloses, after said receiving the incoming call request, displaying a caller ID display interface, and using the incoming call video of the target SIM card as a background of the caller ID display interface ( see e.g., “The call notification windows 100 and 200 display a monitored line field 110 to identify the directory number of the monitored subscriber line (monitored DN). The call notification windows 100 and 200 include a name of caller field 120, which indicates that the caller is Sarah Conner. A caller image 125 may also be displayed. The caller image 125 can be a stored image file that is associated with that particular caller…”, Fig. 1, [0050]). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim and Chuang with Lin, in order to enable a user to monitor one or more subscriber lines from any location, to identify the source of incoming calls, and to handle incoming calls accordingly (see Lin, paragraph [0010]).
Regarding claim 29, Kim and Chuang combined fail to explicitly disclose, after said receiving the incoming call request, display a caller ID display interface, and using the incoming call video of the target SIM card as a background of the caller ID display interface.
In the same field of endeavor, Lin discloses, after said receiving the incoming call request, display a caller ID display interface, and using the incoming call video of the target SIM card as a background of the caller ID display interface ( see e.g., “The call notification windows 100 and 200 display a monitored line field 110 to identify the directory number of the monitored 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim and Chuang with Lin, in order to enable a user to monitor one or more subscriber lines from any location, to identify the source of incoming calls, and to handle incoming calls accordingly (see Lin, paragraph [0010]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/FARID SEYEDVOSOGHI/           Examiner, Art Unit 2645